Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 7, 2019

                                        No. 04-18-00273-CR

                                     Mark Henry BENAVIDES,
                                            Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR7193
                            Honorable Dick Alcala, Judge Presiding


                                           ORDER
        After this court granted appellant three prior extensions of time to file his brief,
appellant’s brief was due December 19, 2018. No brief was filed. However, on December 27,
2018, appellant filed the brief and a “motion for leave to file an untimely brief.” In the motion,
counsel states that “[a] hard drive failure caused a loss of the then latest draft of the brief together
with many of the notes made in its preparation.” The loss required appellant to reconstruct the
final brief without benefit of his notes. Thus, he asks that we grant the motion and accept
appellant’s brief for filing. After review, we GRANT appellant’s motion for leave and ORDER
appellant’s brief filed in this court.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                        _________________________________
                                                        Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.


                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court